DETAILED ACTION
This action is responsive to the communication filed 9/23/21.
Claims 1-3, 5-11 are allowed. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-3, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither singly nor in combination teaches the combined limitations of claims 1 and 2.
The closest available prior art is Son et al. (KR 101169386, “Son”).
With respect to claims 1 and 2, Son teaches an infrared (Pg. 10, Problem this Invention is trying to Solve, ‘a functional fiber sheet that is equipped with a far-infrared ray emittance and a photo catalysis function inside a tunnel type medical warmer to maximize a human body treatment efficiency’) sudation device (Fig. 5, medical heating machine 100) comprising; a support element extending along a longitudinal axis (Fig. 5, lying part 43) configured to receive a user in lying position (Fig. 2) and a cover element of semi-cylindrical shape mounted on said support element to delimit an internal volume extending in the a longitudinal direction of said support element between said support element and the an internal surface of said cover element (Fig. 2, 
Son fails to teach that the photocatalyst housing is arranged along an internal face of the heating layer (claims 1 and 2); wherein said photocatalyst housing comprises a frame of substantially elongate shape, fixed between two inside ends, along the longitudinal axis, of said cover element, in such a way as to be maintained facing and at a distance from said internal face of said heating layer covering the internal surface of said cover element (claim 1); and wherein said photocatalyst comprises a photocatalytic product formed from a metal and/or ceramic substrate on a surface of which is formed a layer of titanium dioxide (claim 2).
Regarding the position of the functional fabric layer relative to the heater, the examiner maintains, that it would have been obvious to one of ordinary skill in the art at the time that the invention was made to provide the functional fabric layer on an internal face of the heater, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding the limitations related to the photocatalyst housing, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was made to modify the functional fabric taught by Son to comprise a frame of substantially elongate shape, fixed between two inside ends, along the longitudinal axis, of said cover element, in such a way as to be maintained facing and at a distance from said internal face of said heating layer covering the internal surface of said cover element, as required by claim 1. Therefore claim 1 and its dependents are allowable over the prior art of record.
Regarding claim 2, the examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art to modify the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794